DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted 13 December 2019has  been considered by the Examiner.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 in the reply filed on 24 November 2020 is acknowledged.  The traversal is on the ground(s) that the applicant states that the method of claim 17 is obvious over the product claims of claims 1-16. This is not found persuasive because the glass and glass article of claims 1-16 can be made by a materially different process that don’t include the steps of claims 17. Furthermore, the claims are classified separately. The Examiner will consider rejoinder once the product claims become allowable.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 24 November 2020.

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 recites “the glass is free of at least one of narsarsukite or reedmergnerite.” It is not clear if one of the constituent phases is absent, the other constituent phase can be present? This renders the claim indefinite. The claim is being examined such that only 1 of the recited constituent phases need not be present.

Claim 12 recites that “a proportion of further components in the composition is at most 3%.” This is confusing and renders the claim indefinite for at least two reasons. Which renders the claim indefinite.
1) It is unclear what the claim is refereeing to as “further components”? Does this mean other than the recited constituent phases or does this mean other components that are not included as components of the constituent phases?
2) Additionally, since the claims are directed towards a glass, and glasses have no long-range order, the constituent phases are not present in the actual glass. In the same way, the oxide equivalents of SiO2, B2O3, Al2O3, K2O, ZrO2, TiO2, ZnO, MgO, and CaO are not present in the actual glass. Thus, it is unclear what the glass contains outside of the balance limited to 3 mol% since the constituent phases can all be recited in terms of oxide equivalent. Claim 11 is being examined such that the range is being evaluated for the combine amount components other than the constituent phases as recited in claim 1 as well as the oxide equivalents of SiO2, B2O3, Al2O3, K2O, ZrO2, TiO2, ZnO, MgO, and CaO.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-16 are rejected under 35 U.S.C. 103 as obvious over by Hasegawa et al., U.S. Patent Application Publication US 2017/0217825 A1.
Hasegawa et al. teach a glass having the following composition in terms of mole  percentages: SiO2 50-80, Al2O3 0-25, B2O3 0-15, P2O5 0-10, Na2O 0-20, K2O 0-15, Li2O 0-15, MgO 0-30, CaO 0-15, SrO 0-15, BaO 0-15, ZnO 0-15, ZrO2 0-5, TiO2 0-12, and SO3 0.005-0.5. See Abstract and the entire specification, specifically, paragraphs [0068-[0084] and [0087]-[0091]. Hasegawa et al. teach the glass has a thickness of less than or equal to 0.4 mm. See paragraph [0025]. Hasegawa et al. teach the glass is used as a thin sheet cover glass. See paragraph [0011]. Furthermore, Hasegawa et al. teach Example 5, which nearly anticipate the glass of claim 1. See Table.
Hasegawa et al. do not disclose any examples that anticipate claims 1-16. Hasegawa et al. does not teach the glass composition using the same terminology of constituent phases as the instant claims. However, one of ordinary skill in the art at the time the invention was filed would have the technical grasp to consider the glass of Hasegawa et al. recited in terms of the mole percentages of the oxide equivalents and evaluate the glass in terms of the recited constituent phases in terms of mol%. One of ordinary skill in the art at the time the invention was effectively filed would be able to  select from the overlapping portions of the compositional ranges to have a glass that overlaps claims 1-16. 
Thus, the composition of the glass of Hasegawa et al. overlaps the composition of the instantly rejected claims. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. One having ordinary skill in the art before the effective filing date would have found it obvious to select from the overlapping portion of the range disclosed by the prior art, and overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Hasegawa et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the taught ranges including the instantly claimed ranges from the ranges taught in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the properties as recited in claims 1 and 13-15.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

US 2017/0217825 A1
16/460,152
Ex. 5
Ex. 5A
Ex. 5B

Claim 1
Mol. %
Mol. %

Mol. %
SiO2

68
68
68
B2O3 




Al2O3 

10
10
10
Na2O 

14
14
14
K2O

0
3
2
MgO 

8
5
6
ZrO2 



1
TiO2 

0
0
1
Mole %
Claim 1
Ex. 5
Ex. 5A
Ex. 5B
Reedmergnerite
0-35



Albite
10-60
16
16
16
Orthoclase
3.5-25
0
24
16
Natrosilite
0-40
36
36
30
Parakeldyshite
0-20


4
Narsarsukite
0-20


6
Disodium Zinc Silicate
0-35



Silicon Dioxide
0-35
12
1.5
3
Cordierite
0-30
36
22.5
27
Danburite
0-20







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/460,084. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/460,337. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are availale via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/  Primary Examiner, Art Unit 1731                                                                                                                                                                                                       

26 February 2021
EAB